The opinion of tho Court was delivered by
Poché, J.
The complaint of the accused, who appeals from a conviction of inflicting a wound less than mayhem, is as unfounded as it is indefinite.
His bill of exception shows that on the 4th of March the case was assigned for the 7th of tho same month, but on the same day the order was rescinded, and the case was assigned for tho 12th, and the accused was notified to be present on that day.
It appears that his counsel, who lived in an adjoining parish, proceeded to tho court on the 7th and was there informed that tho court had adjourned.
When the case was called for trial on the 12th, counsel for the defendant objected to go on with the trial on the ground that he had not been notified of the assignment of the trial for the 12th.
*590But as all the witnesses on both sides were present, the court overruled counsel’s objections, and ordered the trial to proceed.
Conceding that counsel’s objections could be legally construed to be a motion for continuance, it does not appear that as such his proceeding was in form and substance a proper motion, and that it was supported by an affidavit, or that it even suggested any injury to the accused to result from a trial on that particular day.
Criminal jurisprudence lias crystalized the rule that in matters of continuances the rulings of trial judges will not be disturbed on appeal, unless they are shown to be arbitrary and unjust. State vs. Milton, 33 Ann. 261; State vs. Kune & Hinton, 36 Ann. 153; State vs. Johnson, 36 Ann. 852; State vs. Primeaux, 39 Ann. 674.
And it appears very clear to us that the ruling complained of in this case can stand the most rigid test of that rule.
Judgment affirmed.